Citation Nr: 1435397	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-38 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Service connection for temporomandibular disorder (TMD) (a jaw disorder claimed as TMJ), to include as secondary to the service-connected hyperflexible mobility syndrome (HMS).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 2004 to February 2007.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Houston, Texas, RO has jurisdiction of the current appeal.

In a May 2008 statement, the Veteran asserted that there was clear and unmistakable error (CUE) in the November 2007 rating decision with respect to the denial of service connection for TMD.  CUE claims can only be made with respect to a final rating decision.  38 C.F.R. § 3.105(a) (2013).  Here, the November 2007 rating decision is not final with respect to service connection for TMD because the Veteran has disagreed with the RO's determination and the issue is currently on appeal.  Accordingly, there can be no claim that the denial of service connection for TMD was based on CUE because the November 2007 rating decision is not final with respect to the issue on appeal.

The Veteran testified at a May 2014 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the claims file.  

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran has a current jaw disability of temporomandibular disorder (TMD).  

2.  The Veteran's TMD did not have its onset in service nor is it otherwise related to service. 

3.  The Veteran does not have a current disability of TMJ syndrome.


CONCLUSION OF LAW

The criteria for service connection for temporomandibular disorder (TMD), including as secondary to the service-connected hyperflexible mobility syndrome (HMS), are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In connection with this appeal, the Veteran was advised of VA's duties to notify and assist in the development of the claim prior to initial adjudication.  A July 2007 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The July 2007 notice letter also informed the Veteran as to how disability ratings and effective dates are assigned.  Thus, VA satisfied its duties to notify the Veteran. 

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service treatment records, the Veteran's own statements in support of the claim, and a transcript of the testimony at the May 2014 Board hearing.  Therefore, VA's duty to assist the Veteran in locating relevant records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. 
§ 3.159(c)(4).

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran underwent a VA dental examination in September 2007, which diagnosed the Veteran with TMD but did not provide an opinion as to the etiology of TMD.  The Veteran was scheduled for another VA examination in March 2013; however, she did not report to this examination.  To date, the Veteran has not shown good cause for not reporting to the scheduled VA examination.  Because of the failure to report and participate in the examination, VA was unable to develop potentially favorable evidence of a medical nexus opinion relating the current TMD to service, or a medical opinion as to whether the current TMD was caused by or permanently worsened (aggravated) by the service-connected HMS.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) (stating that the duty to assist is not always a one-way street, or a blind alley, and that a veteran must be prepared to cooperate with VA's efforts to provide an adequate medical examination and submit all the medical evidence supporting the claim).  For these reasons, including the failure to participate in the VA examination, the Board finds that no further action is necessary to meet the requirements of the VCAA, and the Board will decide the claim based on the evidence that is of record.  See 38 C.F.R. § 3.655 (2013).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran with the development of the claim on appeal.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 
557 F.3d 1363, 1366 (Fed. Cir. 2009).

TMD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claim for service connection for TMD.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles, 16 Vet. App. at 374 (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau, 492 F.3d at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Temporomandibular Disorder

The Veteran contends that service connection for TMJ is warranted because it is directly related to stress in service or, in the alternative, secondary to the service-connected HMS.  See July 2007 and August 2007 VA Forms 21-4138.  An August 2007 statement by the Veteran's mother wrote that the Veteran developed TMJ due to in-service stress.  The Veteran stated that in November 2004 she had her wisdom teeth removed and she was informed that she was grinding her teeth, that she was clamping her jaw shut while she slept, and that she needed to seek treatment.  The Veteran asserted that her teeth grinding was due to stress resulting from being the only female in her unit, so she was picked up on a lot and, as a result, she had to prove that she was qualified.  The Veteran indicated that while she did not seek treatment for TMJ during service, she did receive treatment for it within two months after separation from service.  Moreover, with respect to the relationship between the service-connected HMS and TMJ, the Veteran stated that, due of HMS, she had too much range of motion and, as a result, her jaw did not lock up properly, which resulted in her current jaw disability.  See May 2014 Board hearing transcript.  

The Board finds that the Veteran has a current disability of the jaw; the September 2007 VA dental examination shows a diagnosis of TMD.  Therefore, the Board will consider service connection for TMD as opposed to TMJ, because the Veteran does not have a current diagnosis of TMJ. 

The Veteran asserts that because she was diagnosed with a jaw disorder within one year of service separation, service connection for a jaw disorder is warranted on a presumptive basis.  However, as explained above, temporomandibular disorder is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claim for service connection for temporomandibular disorder.  Walker, 708 F.3d 1331.  

The Board finds that the weight of lay and medical evidence of record establishes that a jaw disability did not have its onset during active service.  Service treatment records show no complaints, findings, diagnosis, or treatment related to a jaw disorder during service.  On the July 2007 VA Form 21-526, the Veteran reported that the onset of TMJ was in February 2007.  At a September 2007 VA dental examination, the Veteran stated that she started having TMJ problems in April 2007, which is two months after service.  While the Veteran reported at the May 2014 Board hearing that she started having jaw pain around the middle of 2004, a July 2007 VA treatment note showed that the Veteran reported jaw pain since July 6, 2007.  The Board finds that the Veteran's July 2007 and September 2007 reports of post-service onset of symptoms of a jaw disorder to be more probative than the later assertion at the May 2014 Board hearing that jaw pain started in 2004 because an individual will most likely be more truthful when reporting symptoms to a medical provider in order to ensure receipt of best medical treatment for the underlying condition.  Moreover, given the Veteran's inconsistent reports of dates of onset of symptoms of a jaw disorder, the Board finds that the Veteran's reports of in-service onset of symptoms of a jaw disorder are not credible.  

The Board finds that the weight of the lay and medical evidence of record demonstrates that TMD is not related to service.  A May 2014 letter by M.C., D.D.S., indicated that the dentist treated the Veteran from November 2001 to February 2003 and from March 2014 to present.  The private dentist stated that the Veteran reported to him that her jaw pain began during the service, and expressed that he could not find a prior history of pain associated with the Veteran's TMJ.  This May 2014 letter is vague as to time.  It does not provide an opinion that a jaw disorder started during service and is more consistent with post-service onset of symptoms of a jaw disorder.  Accordingly, the Board finds that the May 2014 private dentist letter does not provide competent or probative evidence that a jaw disorder started in service or is otherwise related to service.  

The claims file contains no other competent medical evidence addressing the relationship between a current jaw disorder and in-service teeth grinding, stress, or any other disease, injury, or event.  The record also contains no competent medical evidence addressing the relationship between a current jaw disorder as secondary to the service-connected HMS.  The Veteran did not appear for a VA examination which was scheduled in March 2013; therefore, VA was unable to create a medical opinion relating the current jaw disorder to any in-service disease, injury, or event, or to the service-connected HMS.

Insomuch as the Veteran asserts that a jaw disorder is directly related to service or, in the alternative, secondary to the service-connected HMS, the Board finds that the Veteran is not competent to relate either current jaw disorder to active service or to another service-connected disability.  While the Veteran is competent to describe current symptoms or an in-service injury or symptoms, she does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as TMD.  See Layno, 6 Vet. App. 465(distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence of record shows that the currently-diagnosed TMD was not incurred in service, is not otherwise related to service, and is not secondary to (either caused or aggravated by) the service-connected HMS.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise warrant a grant of the Veteran's claim.  As such, service connection for a jaw disorder of TMD, claimed as TMJ, is not warranted.


ORDER

Service connection for temporomandibular disorder, to include as secondary to the service-connected hyperflexible mobility syndrome, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


